LIPSCOMB, J.,
pro tempore, concurring.
The result we reach today is legally correct, and therefore I concur. However, the process, I submit, needs some adjustment.
The record indicates that claimant needs a surgical fusion. The record further indicates that he has been unable to work until he gets the surgery he needs. A notice of claim *617for aggravation was filed June 28, 1998. The employer’s denial in this case was issued on September 23, 1998. The administrative law judge (ALJ) issued an order on April 1, 1999. His subsequent order on reconsideration is dated June 10, 1999. The Board, in turn, reviewed the decision of the ALJ and issued its order on review on November 4,1999. We now reverse the Board’s order on review, and remand for reconsideration and a new determination by the Board.
One of the underlying public policy justifications for our workers’ compensation system was to provide for a prompt determination of claims as an alternative to “long and costly litigation.” See ORS 656.012(b). It has already taken more than three years to get to this juncture, however, and claimant has yet to receive a final answer on his claim. There is no reason that the review process for our workers’ compensation system cannot function better than this, particularly where, as here, the issues are relatively simple and straightforward.
That review process necessarily involves multiple institutions and several stages, and this court is only one part of the entire system of review. However, much of the delay between, and within, those several stages could be, and should be, eliminated wherever it may appear.